Citation Nr: 0914572	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-00 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a bilateral foot fungal condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1951 to June 1959.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  In July 2008, the Board remanded this 
matter for further development.  


FINDING OF FACT

The Veteran's fungal condition does not affect more than five 
percent of the total body area and does not require (or 
suggest the need for) at least six weeks of systemic therapy 
annually.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for a bilateral foot fungal condition are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7817 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Prior to the initial adjudication, the agency of original 
jurisdiction (AOJ) sent a letter to the Veteran providing the 
notice then required for the initial claim of service 
connection.  Service connection was subsequently granted, and 
the Veteran appealed the initial rating.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Goodwin v. Peake, 
22 Vet. App. 128, 134 (2008); Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed.  

In any event, however, in September 2004 and March 2006, the 
AOJ sent letters to the Veteran providing the notice required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the 
claim for an increased initial rating, to include as required 
by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and 
the claim was subsequently readjudicated.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  VA has done 
everything reasonably possible to assist the Veteran with 
respect to his claims for benefits, such as obtaining medical 
evidence and providing VA examinations.  The Board notes that 
it appears that some treatment records may be outstanding.  
The Board finds that the evidence currently of record, to 
include the three examination reports, accurately reflect of 
the Veteran's condition throughout the appellate period; 
thus, the Board finds that no prejudice results from the 
absence of any potentially relevant records.  In sum, the 
Board finds the claim is ready for adjudication.  

Increased Rating

For historical purposes, it is noted that service connection 
was established for by the RO in the November 2003 rating 
decision currently on appeal, based on evidence that the 
bilateral foot fungal condition was related to military 
service.  A 10 percent disability evaluation was assigned 
based on a review of the relevant contemporaneous evidence of 
record.  The Veteran claims that a higher evaluation is 
warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating 
(such as in this case), consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Board will thus 
consider entitlement to "staged ratings."

Private hospital records dating in May 2003 indicate that the 
Veteran was hospitalized for one week to treat a non-healing 
lesion on the right foot/toes.  See May 2003 St. Vincent's 
Hospital records; July 2003 Alderson statement.  The records 
note that the Veteran was assessed with severe fungal 
infection and Pseudomonas and Morganella bacteria, for which 
he was treated with antibiotics, wound care, and daily 
whirlpool treatment.  July 2003 follow-up records indicate 
that the fungal/bacterial infection was getting better, 
though still present, and the Veteran was maintained on 
Levaquin.  See July 2003 Alderson treatment records.  

An October 2003 VA examination record reports the Veteran's 
history of intermittent problems with fungal infections, with 
a reported "superinfection" previously that year, which 
resulted in a loss of all the toenails on the right foot.  
The record reflects the Veteran's history of having ongoing 
therapy since the "superinfection", and he indicated that 
clobetasol propionate cream had given him the most 
improvement.  The Veteran also indicated that prior to the 
cream, he had been treated with Prednisone, Augmentin, 
Lotrimin, Levaquin, and Betadine scrubs.  Examination 
revealed that the Veteran's feet had minimal scaling between 
the toes, scattered plaques of hyperpigmentation over both 
feet, and no superimposed bacterial infection.  The Veteran 
was assessed with chronic fungal infection, resolving 
currently, with superimposed bacterial infection leading to 
significant bolus lesions within the past year, now resolved.  

An August 2004 VA treatment record reflects the Veteran's 
history of recurrent nail fungus, for which he used over-the-
counter medication.  The Veteran indicated that the nail 
fungus resulted in scales in the toe-webs and more pain than 
itching.  Examination showed a fine scale on the bilateral 
soles.  Web spaces were clear and all toenails were dry and 
dystrophic.  The Veteran was assessed with onychomycosis and 
prescribed topical Lamisil twice a day.

A January 2005 VA treatment record reports the Veteran's 
history of increased problems with onychomycosis as well as 
athlete's foot.  Examination revealed that several toenails 
had hyperkeratosis, onycholysis, hyperpigmentation, and 
ridging.  The Veteran also had scaling on the soles and 
diffuse kerosis.  The Veteran was diagnosed with 
onychomycosis and tinea pedis, for which he was prescribed 
Lamisil 250 milligrams daily and told to continue topical 
antifungals.  He was also diagnosed with xerosis.  

A December 2005 VA examination record indicates that the feet 
showed some mild scale with some thickening of the right 
great toenail.  There was no maceration between the toenails.  
The examiner noted hat she had treated the Veteran within the 
past year and provided him with an oral antibiotic for 
culture-positive toenail fungus.  

An October 2008 VA examination record reflects the Veteran's 
history of intermittent (usually monthly) toenail and feet 
infections, which result in itching, scaling, occasional 
drainage, and burning pain and which take one to two weeks to 
resolve.  The Veteran reported that he had not had any 
episodes of cellulitis from the tinea pedis in the previous 
several years.  The Veteran also reported that he used 
topical corticosteroid and antifungal creams daily, which 
generally kept the rash under control, and he indicated that 
during flare-ups he used the creams more frequently.  The 
Veteran reported that he had only used topical medicine for 
his fungal condition since 2005, when he was treated with 
systemic antifungals (Lamisil).  Examination revealed that 
the Veteran's bilateral first and second toenails were 
crumbly, dystrophic, yellow, elongated, and thickened.  There 
was some minimal white flaking without redness or warmth of 
the heels and medial arches.  There was no discharge, 
hyperkeratotic lesions, or skin-breakdown.  The Veteran was 
assessed with moderate onychomycosis and mild tinea pedis, 
which affected less than 5 percent of the total body area.  

The Veteran's bilateral foot fungal condition is rated at 10 
percent by analogy to Diagnostic Code (DC) 7817, which rates 
exfoliative dermatitis.  DC 7817 provides a 30 percent rating 
for any extent of involvement of the skin and electron beam 
therapy or systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA (psoralen 
with long-waive ultraviolet-A light) or UVB (ultraviolet-B 
light) treatments for a total duration of six weeks or more 
but not constantly during the previous twelve-month period  

After review of the evidence, the Board finds that an 
increased rating is not warranted under DC 7817.  Although 
the record indicates that the Veteran has reported 
intermittent flare-ups of his fungal condition, the evidence 
does not indicate that the fungal condition has ever required 
the use of any electron beam therapy.  Furthermore, the 
evidence does not indicate that the condition has resulted in 
an annual need of systemic therapy.  The Board notes that the 
record suggests that systemic therapy may have been provided 
for longer than six weeks in 2003 and 2005.  There is no 
evidence of systemic therapy in 2004 or since 2005, however, 
and the Board finds that the general picture created by the 
fungal condition does not more nearly approximates the 
disability picture contemplated by the 30 percent rating.  
Thus, a higher rating is not warranted under DC 7817.  

The Board has also considered whether a higher rating is 
warranted under DC 7806, which rates dermatitis.  DC 7806 
provides a 30 percent rating for dermatitis that affects 20 
to 40 percent of the entire body, that affects 20 to 40 
percent of exposed areas, or that requires the use of 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of six 
weeks or more, but not constantly, during the pas 12-month 
period.  As noted above, the evidence does not indicate that 
the fungal condition has resulted in the use of systemic 
therapy for at least six weeks each year or that the symptoms 
approximate the disability picture contemplated by that 
requirement.  Furthermore, the evidence documents that the 
fungal condition does not affect any exposed areas and it 
affects less than five percent of the total body area.  Thus, 
a higher rating is not warranted under DC 7806.  

A higher rating is also not warranted under an alternate 
rating code as the evidence does not report any findings of 
disfigurement, scarring, or limitation of function.  Thus, a 
rating in excess of 10 percent for dermatitis is denied.  



ORDER

A rating in excess of 10 percent for a bilateral foot fungal 
condition is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


